      Case 4:20-cv-02186 Document 113 Filed on 06/08/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ZELIA BROWN AND OTHER                            §
SIMILARLY SITUATED                               §
INDIVIDUALS,                                     §
                                                 §
                 Plaintiffs,                     §
                                                 §
v.                                               §        CIVIL ACTION NO. 4:20-cv-02186
                                                 §
HOUSTON COMMUNITY COLLEGE                        §
SYSTEM, CESAR MALDONADO,                         §
JANET MAY AND ADRIANA TAMEZ,                     §
                                                 §
                 Defendants.                     §        JURY REQUESTED

                               NOTICE OF ATTORNEY APPEARANCE

           PLEASE TAKE NOTICE that Katherine A. Brooker of the firm Baker Botts L.L.P.

hereby enters her appearance in this matter as additional counsel for Plaintiff Zelia Brown.

Please add the undersigned at the address below to future communications.

           The firm The Hall Law Group, PLLC remains as lead counsel.


Dated: June 8, 2021                                  Respectfully submitted,

                                                     /s/ Katherine A. Brooker
                                                     Thomas R. Phillips
                                                     Texas Bar No. 00000022
                                                     BAKER BOTTS L.L.P.
                                                     98 San Jacinto Blvd.
                                                     Suite 1500
                                                     Austin, Texas 78701-4078
                                                     Telephone: (512) 322-2500
                                                     Facsimile: (512) 322-2501
                                                     tom.phillips@bakerbotts.com




51863715
      Case 4:20-cv-02186 Document 113 Filed on 06/08/21 in TXSD Page 2 of 3




                                          Katherine A. Brooker
                                          Texas Bar No. 24075772
                                          BAKER BOTTS L.L.P.
                                          910 Louisiana Street
                                          Houston, Texas 77002-4995
                                          Telephone: (713) 229-1234
                                          Facsimile: (713) 229-1522
                                          katherine.brooker@bakerbotts.com

                                          Benjamin L. Hall, III
                                          Texas Bar No. 08743745
                                          S.D. Texas No. 8787
                                          William L. Van Fleet, II
                                          Texas Bar No. 20494750
                                          S.D. Texas No. 3670
                                          THE HALL LAW GROUP, PLLC
                                          530 Lovett Blvd.
                                          Houston, Texas 77006
                                          Telephone: (713) 942-9600
                                          Facsimile: (713) 942-9566
                                          bhall@bhalllawfirm.com
                                          bvfleet@comcast.net

                                          Joseph Y. Ahmad
                                          Texas Bar No. 00941100
                                          S.D. Texas No. 11604
                                          Jordan Warshauer
                                          Texas Bar No. 24086613
                                          S.D. Texas No. 2994699
                                          Edward B. Goolsby
                                          Texas Bar No. 24092436
                                          S.D. Texas No. 2505570
                                          Nathan B. Campbell
                                          Texas Bar No. 24097455
                                          S.D. Texas No. 2745040
                                          AHMAD, ZAVITSANOS, ANAIPAKES,
                                          ALAVI & MENSING, P.C.
                                          1221 McKinney Street, Suite 2500
                                          Houston, Texas 77010
                                          Telephone: (713) 655-1101
                                          Facsimile: (713) 655-0062
                                          joeahmad@azalaw.com
                                          jwarshauer@azalaw.com
                                          egoolsby@azalaw.com
                                          ncampbell@zazlaw.com



518637152
      Case 4:20-cv-02186 Document 113 Filed on 06/08/21 in TXSD Page 3 of 3




                                                  George J. Hittner
                                                  Texas Bar No. 24038959
                                                  S.D. Texas No. 431901
                                                  THE HITTNER GROUP, PLLC
                                                  P. O. Box 541189
                                                  Houston, Texas 77254
                                                  Telephone: (713) 505-1003
                                                  george.hittner@thehittnergroup.com

                                                  Adrian V. Villacorta
                                                  Texas Bar No. 24003111
                                                  S.D. Texas No. 31243
                                                  THE VILLACORTA LAW FIRM, P.C.
                                                  530 Lovett Blvd.
                                                  Houston, Texas 77057
                                                  Telephone: (832) 991-8864
                                                  Facsimile: (832) 201-7469
                                                  avillacorta@avvlaw.com

                                                  James Ardoin
                                                  State Bar No. 24045420
                                                  S.D. Texas No. 571281
                                                  JIMMY ARDOIN & ASSOCIATES,
                                                  PLLC
                                                  4900 Fournace Place, Suite 550
                                                  Houston, Texas 77401
                                                  Telephone: (713) 574-8900
                                                  Toll Free: (888) 701-8509
                                                  jimmy@jimmyardoinlaw.com

                                                  ATTORNEYS FOR PLAINTIFF



                               CERTIFICATE OF SERVICE

              I hereby certify that on the 8th day of June, 2020, a true and correct copy of the
foregoing document was served on all counsel of record via the Court’s CM/ECF system.

                                                   /s/ Katherine A. Brooker
                                                   Katherine A. Brooker




518637153
